 In the Matter of B AND C STEVEDORING CO., INCORPORATEDandINTER-NATIONAL LONGSHOREMEN'S ASSOCIATION (AFL)Case No. 10-RC-727.-Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Gilbert Cohen,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, a Florida corporation, is engaged in stevedoringat Tampa, Florida, for Hamilton Brothers, Inc.Hamilton Brothers, Inc., also a Florida corporation, is engaged inthe wholesaling of bananas and coconuts.During the past year, Ham-ilton Brothers, Inc., purchased bananas and coconuts, amounting invalue to more than $100,000, over 90 percent of which originated inpoints outside Florida.During the same period, Hamilton Brothers,Inc., shipped bananas and coconuts, amounting in value to more than$100,000, over 90 percent of which was shipped to points outsideFlorida.During the period from January 1, 1949, through August 31, 1949,the Employer unloaded for Hamilton Brothers, Inc., 123 ships con-taining cargoes, mainly of bananas and coconuts, amounting in valueto more than $50,000, all of which originated in points outside Florida.During the same period, the Employer loaded 39 ships for HamiltonBrothers, Inc., with cargoes. mainly of general merchandise, amount-ing in value to more than $25,000, all of which was shipped to pointsoutside Florida.We find, contrary to the Employer's contention, that the Employeris engaged in commerce within the meaning of the Act.2After the close of the hearing, the Employer filed a motion to dismiss the petitionherein.For reasons indicated below, the motion is denied.ZN. L. R. B. v. Fainblatt, et al.,306 U. S. 601.88 NLRB No. 77.321 322DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.,'4.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act: All employees' engaged in loading orunloading vessels in or about the port of Tampa, Florida, excludingthe bookkeeper, messenger boy, and clean-up man,' and the foreman 6and other supervisors.5.The Employer hires its employees from a general labor pool onwhich its competitors also draw for stevedoring work. The Employerhires its workmen on a day-to-day basis until a particular job is com-pleted.The same workman may work for other stevedoring companiesduring any weekly or monthly period of time. The parties disagreewith respect to the eligibility of these workmen to vote in the electionamong the Employer's employees.The Employer contends that any employee whose name appears onits daily payroll at least once in each of any 8 weeks during the 6-month period preceding September 14, 1949, the clay of the filing ofthe petition herein, and who, during the same 6-month period, has notworked for any other employer in the Tampa area 4 more times thanfor the Employer, should be eligible to vote in the election directedbelow.The Petitioner agrees that the 6-month period precedingSeptember 14, 1949, should be used in determining eligibility to votein this election, but contends that any employee whose name appears3We find no merit in the Employer's contention that the Petitioner cannot maintain arepresentation proceeding at this time, either because the Petitioner does not represent anadequate number of the Employer's employees or because the Petitioner, before the peti-tion was filed, failed to make an unequivocal demand for recognition as exclusive bargain-ing representative of the Employer's employees.It is well established that adequacy ofrepresentative interest is an administrative matter, not litigable by the parties.DeckerClothes, Inc.,83 NUTS 484. At the hearing, the Employer refused to recognize thePetitioner.Advance Pattern Company,80 NLRB 29 ;J. I. Case Company,80 NLRB 223.'The Employer classifies its employees as laborers.They perform the usual functionsof stevedores, classified in the industry as stackers, beltmen, lioldmen, fruit cutters, gang-headers, breakout men, checkers, water boys, riggers, and winchmen.As the record clearlyshows that checkers perform only routine duties, we find that they are not professionalemployees.I'1'he so-called clean-up man is employed by the Employer's president for work on hisfarm.Sometimes he removes refuse from the holds of vessels on which the employees ofthe Employer have been working and transfers the refuse to the president's farm.Be-cause his occasional work for the Employer is merely incidental to his regular farm work,we shall exclude the so-called clean-up man from the unit of stevedores.fiThe foreman hires employees for the Employer and hence is a supervisor within themeaning of the Act.Our records show that the Petitioner has filed with the Board other petitions forcertification of representatives involving employees of other employers in the Tampa area,which draw their stevedore employees from the same general labor pool. B AND C STEVEDORING CO., INCORPORATED323on the Employer's daily payroll more than eight times during this6-month period should be eligible to vote.The Employer carries its employees on a daily payroll, whichreaches its employment peak during the months of June, July, andAugust. If employment during the 6-month period, preceding Sep-tember 14, 1949, be used in determining eligibility, both persons hiredby the Employer after the filing of the instant petition and personscurrently employed by the Employer for a substantial time who didnot happen to work for the Employer eight times within the stipu-lated period, who might otherwise be entitled to vote under our generaleligibility policy,would be precluded from voting in the electiondirected below.To limit eligibility to vote in an election among theEmployer's employees to those who have worked more times for theEmployer than for its competitors in the Tampa area during the6-month period, as the Employer suggests, may deprive employeeswho have a significant and substantial interest in collective bargainingwith the Employer of an opportunity to share in the selection of theirbargaining representative.Upon the entire record in the case, we are of the opinion that allemployees in the appropriate unit whose names appear on eight ormore different payrolls of the Employer within the period beginningJune 1, 1949, and ending with the date of the payroll immediatelypreceding the issuance of this Decision and Direction of Election,should be eligible to vote, and we so provide.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, .and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the period and under the conditions described inparagraph numbered 5, above, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by International Longshoremen's Association (AFL).'Cf.American Fruit and Steamship Company,88 NLRB 207 ; andCrenshaw Bros.Produce Company,88 NLRB 324.882191-51-22